Award reversed and matter remitted to the State Industrial Board for further consideration, with costs to the appellants against the State Industrial Board, upon the ground that if the deceased went to the work room for the purpose of sleeping or resting he was not in the course of his employment. (Matter of Gifford v. Patterson, Inc., 222 N. Y. 4.) If he had gone there for the purpose of changing his clothes, as found by the Board, he was in the course of his employment; but there is no evidence upon which to make the finding made by the Board in that regard. All concur.